Citation Nr: 1822967	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for internal derangement of right knee status post arthroscopic meniscus repair from November 23, 2007 to January 2, 2013 and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

M.D., Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. The Appellant is the Veteran's daughter. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  As the February 2013 rating decision granted service connection, and assigned the staged 30 and 10 percent ratings, this decision did not involve a rating reduction.  The November 2013 SOC also addressed this contention that was raised in the NOD and it is already addressed below.

The Board observes that in an October 2015 letter, the RO determined the Appellant met the eligibility requirements for substitution on a reimbursement basis. 
Specifically, the RO found that the Appellant is a dependent of the Veteran but is over the age of 23 and not seriously disabled.

Since the Appellant paid the last expenses and the Veteran had no surviving spouse or other dependent children, the Appellant is limited to only so much of the substitution benefit necessary to reimburse her for expenses she bore in relation to the last sickness or burial of the Veteran.

The Appellant has elected to be pro se (unrepresented) in her appeals currently before the Board.  In this regard, she was notified of this in the October 2015 notice letter that granted substitution and was provided information on how to seek a representative.  The Veteran has requested a hearing in this appeal; the record does not provide indication that the Appellant desires a hearing.  On this basis, the Board finds that there is not a pending hearing request.



FINDINGS OF FACT

1. For the period from November 23, 2007 to January 2, 2013, the Veteran's leg extension was not limited to 30 degrees or higher.

2. For the period from January 3, 2013, the Veteran's leg extension was not limited to 15 degrees or higher. 

3. For the period from January 3, 2013, the Veteran's right knee disability was manifested by slight instability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for a right knee disability from November 23, 2007 to January 2, 2013 and in excess of 10 percent thereafter based on loss of motion are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261.

2. The criteria for a separate 10 percent rating for right knee instability were met from January 3, 2013. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a DC 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Appellant in this case is the Veteran's daughter who is properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010) (2015)). 

The Appellant filed a request for substitution in January 2015, within a year from the death of the Veteran, and the agency of original jurisdiction (AOJ) granted the request in October 2015. Thus, the claim for entitlement to an initial disability rating in excess of 30 percent for internal derangement of right knee status post arthroscopic meniscus repair from November 23, 2007 to January 2, 2013 and in excess of 10 percent thereafter is properly before the Board with the Appellant substituting for the deceased Veteran.

VA satisfied the duties to notify and assist in this appeal and the Appellant has not asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

In April 2008 and January 2013, the Veteran was provided VA examinations regarding his claim of increased rating for his knee disability. The Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.  

II. Rules and Regulations 

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knee disabilities are rated under Diagnostic Codes 5256 to 5263. 

Under Code 5260, a 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees. 38 C.F.R. § 4.71a.

Under Code 5261, a 50 percent rating is to be assigned when leg extension is limited at 45 degrees; a 40 percent rating when it is limited at 30 degrees; a 30 percent rating when it is limited at 20 degrees; a 20 percent rating when it is limited at 15 degrees; a 10 percent rating when it is limited at 10 degrees; and a 0 percent rating when it is limited at 5 degrees. 38 C.F.R. § 4.71a.

Under Code 5262 (for impairment of tibia and fibula) a 40 percent rating is warranted for nonunion with loose motion requiring brace, a 30 percent rating is warranted for malunion with marked knee or ankle disability, and a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability. 38 C.F.R. § 4.71a.

Under Code 5257, a 30 percent rating is warranted for severe recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint. 38 C.F.R. § 4.71a. 

Under Code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating. 38 C.F.R. § 4.71a. 

Under Code 5256, a 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more. With flexion between 20 degrees and 45 degrees, a 50 percent rating is to be assigned and with flexion between 10 and 20 degrees, a 40 percent rating is to be assigned. With ankylosis at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, a 30 percent evaluation is to be assigned. 38 C.F.R. § 4.71a .

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Although pain may cause a functional loss, pain itself does not constitute functional loss. Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

III. Analysis 

Prior to the Veteran's death, the Veteran's right knee disability was rated as 30 percent disabling from November 23, 2007 and 10 percent from January 3, 2013 under Diagnostic Code 5261. 

Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating. Hart v. Mansfield, 21 Vet. App. 505 (2007). See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

As such, the assignment of the 30 percent rating from November 23, 2007 to January 2, 2013 and the assignment of the 10 percent rating thereafter is a staged rating and not a reduction for VA purposes. In addition, the Veteran was not in receipt of compensation at the time he was granted service connection for his right knee and therefore, no proposal of reduction was warranted. See April 2013 Statement in Support of Claim.

The Board will consider whether the Veteran was entitled to higher or separate ratings under all applicable diagnostic codes.

The Veteran repeatedly expressed that his right knee pain caused him to fall a lot of and it kept him off balance. The Veteran used a cane to keep himself up. The Veteran stated that he was in and out of hospitals due to the severity of his knee pain and due to many falls caused by his knee. 

The Veteran was afforded a VA examination in April 2008. The examiner reported tenderness to the Veteran's right knee. The examiner noted that there was no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation. The examiner noted that examination of the right knee revealed no locking pain, genu recurvatum or crepitus.

The Veteran's range of motion of the right knee was noted as follows: flexion 140 degrees; extension 0 degrees. The examiner expressed that the right knee joint function was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, after repetitive use and limited the joint function by 20 degrees. 

The Veterans anterior and posterior cruciate ligaments stability test of the right knee was within normal limits. The medial and lateral collateral ligaments stability test of the right knee was also within normal limits. The medial and lateral meniscus test of the right knee was abnormal with moderate degree of severity. 

The Veteran was also afforded a VA examination in January 2013.  The Veteran reported that his flare-ups impacted the function of his knee. The Veteran expressed that his right knee gives out and causes him to fall frequently. 

Upon examination, the examiner noted that the Veteran's right knee flexion ends at 130 degrees and that painful motion began at 130 degrees. The examiner noted that the Veteran had no limitation of extension. 

The Veteran was able to perform repetitive use testing and his right knee post-test flexion ended at 130 degrees and the Veterans post-test extension had no limitation.  

The examiner noted that the Veteran had no additional limitation in range of motion of the knee following repetitive-use testing. The examiner reported that the Veteran did have functional loss. The examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling. 

The examiner reported that the Veteran had normal anterior instability, posterior instability, and medial-lateral instability of the right knee. The examiner reported that the Veteran had no history of recurrent patellar subluxation. The Veteran did not have a meniscus condition. 

The examiner noted that the Veteran did not have degenerative or traumatic arthritis. The examiner indicated that the Veteran could not do any work on his right knee at all because the Veteran is unable to perform prolonged walking, standing, lifting, pushing, or pulling. 

Review of the Veteran's VA treatment records show that the Veteran has received continuous treatment for his right knee pain. 

VA treatment note dated May 2013 reveals that the Veteran reported that he fell 3 times within the last month due to his right knee giving out on him while walking. The Veteran requested a knee brace to be ordered. 

VA treatment note dated June 2013 shows that the Veteran reported knees swelling and popping a lot. 

VA Treatment note dated November 2013 reveals that the Veteran reported chronic right knee pain and the Veteran reported falling down on concrete steps. The Veteran reported a history of falling. Upon physical examination, it was noted that the Veteran had full range of motion in his right knee with chronic pain, small effusion, mild crepitus, negative McMurray's test and no ligamentous instability. 

In excess of 30 percent from November 23, 2007 to January 2, 2013

Based on a review of the evidence, the Board finds that for the period from November 23, 2007 to January 2, 2013, a rating in excess of 30 percent is not warranted. 

The Veteran was not shown to have ankylosis of the right knee as some degree of motion has been shown in each plane of movement throughout the appeal period. See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee). 

The preponderance of the evidence does not show the Veteran had had service connected tibial and/or fibular impairment, to include any leg length discrepancy during this period on appeal, nor did he have any subluxation or lateral instability as indicated by the April 2008 VA examination report during the appeal period. See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the tibia and fibula), Diagnostic Code 5257 (other impairment of the knee for recurrent subluxation or lateral instability). The Veterans April 2008 VA examination showed that anterior and posterior cruciate ligaments stability test of the right knee was within normal limits. The medial and lateral collateral ligaments stability test of the right knee was also within normal limits. Additionally, the April 2008 VA medical examination reflects no objective medical evidence of subluxation of the Veteran's right knee. 

A rating under DC 5258 is not warranted because the objective evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The April 2008 VA did not that the Veteran's medial and lateral meniscus test of the right knee was abnormal with moderate degree of severity but the Veteran did not have frequent episodes of effusion or locking pain. 
A rating under DC 5259 is not warranted because the preponderance of evidence does not reflect symptoms of removal of the semilunar cartilage of the Veteran's right knee.

With regard to right knee flexion, the Board finds that the Veteran is not entitled to a separate rating. On the April 2008 VA examination, the Veteran's flexion was 140 degrees (normal). 

The preponderance of evidence does not show that a higher rating could be assigned for limitation of extension because the objective medical evidence does not show that the Veteran's leg extension was limited to 30 degrees. 

In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and limitations due to his right knee, the 30 percent disability rating takes into consideration the Veteran's functional loss associated with his right knee. The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide an additional basis for an increased rating. Thus, an increased evaluation on this basis is not warranted.

In excess of 10 percent from January 3, 2013

In this case, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Codes 5256 because the Veteran's right knee is not ankylosed. Thus a compensable rating is not warranted under Diagnostic Code 5256. 

Based on the all the evidence of record the Board finds the Veteran's symptoms manifest a separate 10 percent rating under Diagnostic Code 5257. The Veteran reported multiple instances in which he fell due to his knee disability and that he began using a brace and a cane to help with his knee. The Board finds the Veteran had slight instability. However, the Board determines that a higher rating is not warranted because the Veteran's examinations and medical records show that he did not have a diagnosis of moderate or severe recurrent instability or subluxation and that his right knee was relatively stable upon clinical testing.  That is, after careful review of the available medical and lay evidence, the Board finds that instability of the knee was slight and no more severe than contemplated by this separate 10 percent rating.

The preponderance of the evidence does not show the Veteran had tibial and/or fibular impairment, to include any leg length discrepancy during this period on appeal. See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

A rating under DC 5258 is not warranted because the objective evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The November 2013 VA treatment note shows a negative McMurray's test.

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the semilunar cartilage of the Veteran's right knee. The January 2013 VA examination noted that the Veteran did not have a meniscus condition.

With regard to right knee flexion, the Board finds that the Veteran is not entitled to a separate rating. On the January 2013 VA examination, the Veteran's range of motion revealed flexion limited to 130 degrees. In addition, the Veteran's VA treatment record dated November 2013 showed that the Veteran had full range of motion.

There is no objective medical evidence of record indicating that he had limitation of flexion to 30 degrees or less to warrant a higher 20 percent rating under Diagnostic Code 5260. 

In consideration of the DeLuca factors, while it is clear that the Veteran experienced pain and limitations due to his right knee, the 10 percent disability rating takes into consideration the Veteran's functional loss associated with his right knee. The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide an additional basis for an increased rating.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for a higher rating other than that herein assigned, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3. 
 



ORDER

Entitlement to an increased rating in excess of 30 percent for a right knee disability from November 23, 2007 to January 2, 2013 and in excess of 10 percent thereafter based on loss of motion are denied.

Entitlement to a separate 10 percent rating for right knee instability from January 3, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits to include substitution. 


____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


